2015 IL App (1st) 142619


                                                                             FIFTH DIVISION
                                                                             JUNE 12, 2015


                                          No. 1-14-2619


In re FORMER MARRIAGE OF                                         )    Appeal from the
JOSEPH DIXON DONNELLY,                                           )    Circuit Court of
                                                                 )    Cook County
               Petitioner-Appellee,                              )
                                                                 )
v.                                                               )    No. 93 D 3738
                                                                 )
RENEE ELIZABETH DONNELLY,                                        )
                                                                 )    Honorable
               Respondent-Appellant.                             )    Raul Vega,
                                                                 )    Judge Presiding.


       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Palmer and Justice McBride concurred in the judgment and opinion.


                                            OPINION

¶1     This permissive interlocutory appeal pursuant to Illinois Supreme Court Rule 308 (eff.

Feb. 26, 2010) by petitioner Joseph Dixon Donnelly (Joseph) requests this court to consider a

question certified by the circuit court of Cook County regarding the application of the holding in

In re Marriage of Petersen, 2011 IL 110984. Joseph's former wife, respondent Renee Elizabeth

Donnelly (Renee), filed a series of petitions seeking that Joseph pay a proportionate share of

college expenses for the parties' four children after the children graduated from college. The

circuit court denied Joseph's motion to dismiss the most recent of these petitions, but certified the

following question for our review:

               "Does the holding in Petersen, 2011 IL 110984, preclude the court from
1-14-2619


       ordering a parent to reimburse the other parent for college expenses allegedly paid

       prior to the date the petition is filed, whenever the parties' Judgment for

       Dissolution of Marriage does not order a specific dollar amount or percentage to

       be paid but leaves the amount to be determined at a later date?"

¶2     We granted Joseph's petition for leave to appeal and answer the certified question in the

negative.

¶3                                       BACKGROUND

¶4     Joseph and Renee were married on June 4, 1977, and had four children during their

marriage. On June 25, 1996, the circuit court entered a judgment for dissolution of the parties'

marriage, which incorporated the terms of the parties' marital settlement agreement (agreement).

Article 6, section 6.1, of the agreement provided in part:

               "Pursuant to Section 513 of the Illinois Marriage and Dissolution of

       Marriage Act or any amendment thereto, the parties covenant and agree that they

       shall pay for a trade school, vocational school, college or university education for

       the children of the parties, which obligation is predicated upon the scholastic

       aptitude of each child. The extent of the parties' obligation hereunder shall be

       based upon their then respective financial conditions. Decisions affecting the

       education of the children, including the choice of the school to be attended[,] shall

       be made jointly by the parties and shall consider the expressed preference of the

       child in question, and neither party shall unreasonably withhold his or her consent

       to the expressed preference of the child in question. In the event the parties are

       unable to agree upon the school to be attended or upon any of the foregoing, then

       a court of competent jurisdiction shall make the determination upon proper notice



                                                 2
1-14-2619


       and petition."

Section 6.2 of the agreement placed certain conditions on the parties' obligations under section

6.1, none of which is relevant to this appeal. Section 6.3 of the agreement required Joseph to

maintain accounts for each child's college or trade school expenses. Section 6.4 of the agreement

acknowledged that the parties had obtained United States savings bonds to be used to pay further

college or trade school expenses.

¶5     On July 3, 2013, Renee filed a petition for sanctions against Joseph. Renee alleged that

following the depletion of the funds mentioned in sections 6.3 and 6.4 of the agreement, she

spent in excess of $100,000 for the educational expenses of the children from 1998 through the

present date. Renee also alleged that she made repeated requests for contribution from Joseph

regarding these expenses, but Joseph, with the exception of certain nominal contributions, failed

to comply with these requests. Renee contended that Joseph was thereby refusing to comply

with the judgment of dissolution of marriage and article 6 of the agreement. She sought an order

requiring Joseph to contribute a proportionate share of the children's educational expenses, plus

attorney fees incurred as a result of Joseph's willful refusal to comply with the judgment of

dissolution.

¶6     On August 5, 2013, Joseph filed a motion to strike the petition for sanctions pursuant to

section 2-619.1 of the Illinois Code of Civil Procedure (Code) (735 ILCSD 5/2-619.1 (West

2012)), arguing: (1) the Supreme Court decision in Petersen limited the retroactive payment of

college expenses to the filing date of the petition; (2) sanctions were barred by the doctrine of

laches; (3) the agreement contained conditions precedent that Renee failed to satisfy; and (4)

Renee failed to mention that Joseph contributed $70,000 toward the education of the children.

¶7     On September 13, 2013, Renee filed an amended petition for educational expenses and



                                                 3
1-14-2619


sanctions (amended petition), which was substantially similar to the initial petition, but which

also sought a rule to show cause against Joseph for his willful failure to pay the educational

expenses. On October 3, 2013, Joseph filed a motion to strike and dismiss the amended petition,

which was substantially similar to Joseph's motion to strike the initial petition, but which also

sought to dismiss the amended petition with prejudice. On November 13, 2013, Renee filed a

response to Joseph's motion to dismiss the amended petition, arguing that she was seeking

enforcement rather than modification of the judgment for dissolution. Renee cited In re

Marriage of Spircoff, 2011 IL App (1st) 103189, in support of her argument. On November 27,

2013, Joseph filed a reply in support of his motion to dismiss the amended petition, arguing in

part that the discussion of the Petersen issue in Spircoff was dicta and could not be the basis for

Renee's petition.

¶8     On December 5, 2013, the circuit court denied Joseph's motion to dismiss based on

affirmative matters pursuant to section 2-619 of the Code (735 ILCS 5/2-619 (West 2012)), but

granted the motion to dismiss pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West

2012)), for failure to state a claim upon which relief could be granted. The circuit court also

granted Renee leave to file a second amended petition within 28 days.

¶9     On January 3, 2014, Renee filed a third petition, entitled "Petition to Allocate College

Expenses" (third petition). The petition alleged the parties' children attended college "at various

points" from 1996 through 2012. Renee again sought a proportionate share of the educational

expenses, minus any credits due Joseph, based on each party's financial resources. On January

30, 2014, Joseph filed a motion to strike and dismiss the third petition, raising substantially

similar arguments to those raised in his motions to dismiss Renee's earlier petitions. Thereafter,

Renee filed a response in support of her third petition, raising substantially similar arguments to



                                                  4
1-14-2619


those raised in support of her previous petitions. 1 On April 4, 2014, Joseph filed a reply in

support of his motion to strike and dismiss, raising substantially similar arguments to those

raised in support of his prior motions to dismiss.

¶ 10      On August 18, 2014, following a hearing on the matter, the circuit court entered an order

denying Joseph's motion to strike and dismiss the third petition. The circuit court also

determined the order involved a question of law as to which there was substantial ground for a

difference of opinion and that an immediate appeal could materially advance the termination of

the litigation. Accordingly, the circuit court certified the following question:

                    "Does the holding in Petersen, 2011 IL 110984, preclude the court from

          ordering a parent to reimburse the other parent for college expenses allegedly paid

          prior to the date the petition is filed, whenever the parties' Judgment for

          Dissolution of Marriage does not order a specific dollar amount or percentage to

          be paid but leaves the amount to be determined at a later date?"

On August 23, 2014, Joseph filed an application for leave to appeal pursuant to Illinois Supreme

Court Rule 308 (eff. Feb. 26, 2010). On October 2, 2014, this court granted Joseph's application

for leave to appeal.

¶ 11                                           ANALYSIS

¶ 12      Our scope of review is governed by Illinois Supreme Court Rule 308(a) (eff. Feb. 26,

2010), which provides an avenue of permissive appeal for interlocutory orders where the trial

court has deemed that they involve a question of law as to which there is substantial ground for

difference of opinion and where an immediate appeal from the order may materially advance the

ultimate termination of the litigation. Our review is generally limited to the question certified by

          1
              The date stamp for this document is not legible in the supporting record submitted by
Joseph.
                                                     5
1-14-2619


the trial court, which, because it is a question of law and not fact, is reviewed de novo. Spircoff,

2011 IL App (1st) 103189, ¶ 8. We also note the question of law in this case involves the

obligations of the parties for their children's college expenses as set forth in article 6 of their

agreement, which was incorporated into the judgment for dissolution. "It is well established that

the parties in a dissolution proceeding may voluntarily settle their property interests." In re

Marriage of Holderrieth, 181 Ill. App. 3d 199, 206 (1989). "A court should construe the

settlement provisions within the dissolution judgment so as to give effect to the intention of the

parties." Id. at 202. "The parties' intent must be determined from the instrument as a whole and

not from any one clause standing alone; meaning and intent must be given every part." Id. The

interpretation of a marital settlement agreement is reviewed de novo as a question of law. Blum

v. Koster, 235 Ill. 2d 21, 33 (2009); In re Marriage of Hendry, 409 Ill. App. 3d 1012, 1017

(2011).

¶ 13      Joseph argues that Renee does not simply seek the enforcement of article 6 of their

agreement, but instead seeks a modification of his child support obligations. Joseph contends

that the facts in this case are analogous to those in Petersen, in which our supreme court ruled

the parties had reserved the issue of any parental obligation for the children's college expenses

and ultimately held that section 510 of the Illinois Marriage and Dissolution of Marriage Act

(Act) (750 ILCS 5/510 (West 2006)) prohibited the mother from seeking contribution from the

father for college expenses that predated the filing of her petition. See Petersen, 2011 IL
110984, ¶¶ 14-25. Accordingly, we first turn to consider section 510 of the Act and the decision

in Petersen.

¶ 14      "Section 510 [of the Act] provides the statutory framework for modifications ***." Id.

¶ 10. The statute allows for prospective modifications only, stating: "Except as otherwise



                                                   6
1-14-2619


provided ***, the provisions of any judgment respecting maintenance or support may be

modified only as to installments accruing subsequent to due notice by the moving party of the

filing of the motion for modification." 750 ILCS 5/510(a) (West 2012).

¶ 15   In Petersen, our supreme court considered whether a father was required to contribute to

his children's college expenses under the judgment decree, which stated in relevant part:

               " 'The Court expressly reserves the issue of each party's obligation to

       contribute to the college or other education expenses of the parties' children

       pursuant to Section 513 of the Illinois Marriage and Marriage Dissolution Act.' "

       Petersen, 2011 IL 110984, ¶ 4.

Years after the divorce decree was entered, the wife filed a petition for contribution from her ex-

husband for their children's college expenses. See id. ¶ 5. The circuit court ordered the husband

to pay a certain amount of the expenses, including those that predated the filing of the petition.

Id. ¶ 6. The appellate court reversed in part, holding that the petition sought to modify the

parties' divorce decree and that, under section 510 of the Act, the court could not order the

husband to pay college expenses that predated the filing of the petition. Id. ¶ 7.

¶ 16   On appeal, our supreme court agreed that "support could not be ordered for expenses

which predated the filing of [the mother's] petition." Id. ¶ 18. The Petersen court observed that

prior to the filing of the mother's petition, the father had no concrete obligation to provide for

additional educational expenses under the decree. Id. The court interpreted the parties' divorce

decree as doing "nothing more than maintain[ing] the status quo between the parties with respect

to the issue of college expenses by not making an award at that time." Id. ¶ 17. Thus, the

mother's petition for expenses incurred in the past "sought to change the status quo *** and alter

[the father's] obligations under the decree," thereby bringing the request "within the purview of



                                                  7
1-14-2619


section 510." Id. ¶ 18. Our supreme court noted that "Illinois decisional law has since 1986

consistently regarded the actions taken pursuant to reservations clauses to be modifications under

section 510 subject to the prohibition of retroactive support." Id. ¶ 22.

¶ 17   Renee, however, argues that Petersen only applies where the parties have reserved the

issue of college expenses, not where the judgment of dissolution established a party's duty to

contribute to such expenses. She observes that in article 6 of the agreement at issue, both parties

expressly "covenant[ed] and agree[d] that they shall pay for a trade school, vocational school,

college or university education for the children of the parties," with the extent of the obligation to

depend on the parties' respective financial status. Renee relies on this court's decision in Spircoff

as persuasive authority in support of her argument.

¶ 18   In Spircoff, a third-party beneficiary brought a breach of contract action to enforce a

provision of his parents' marital settlement agreement, which concerned the payment of his

college expenses. Spircoff, 2011 IL App (1st) 103189, ¶ 5. The provision stated: " '[e]ach of the

parties shall contribute to the trade school or college and professional school education expenses

of their child in accordance with Section 513 in the Illinois Marriage and Dissolution of

Marriage Act.' " Id. ¶ 6. The trial court certified the following question for review:

               " 'If the ruling in Petersen bars a party from contribution from a former

       spouse from contribution for college expenses incurred prior to the date of filing

       of a petition brought pursuant to 750 ILCS 5/513, does the same bar to retroactive

       relief for college expenses incurred prior to the filing date apply to a petition

       brought by a third[-]party beneficiary to enforce a provision of his parents[']

       marital settlement agreement to contribute to his college education[?]' " Id. ¶ 1.

The appellate court concluded that Petersen was inapplicable in Spircoff because it was "an



                                                  8
1-14-2619


action by a third-party beneficiary seeking enforcement of the provisions of a marital settlement

agreement, which is, by nature, a breach of contract action, and not an action to modify a section

513 order." Id. ¶ 21. The Spircoff court, however, also found the marital settlement agreement

before it was distinguishable from the one at issue in Petersen because "the obligation of the

parties for educational expenses was clearly and affirmatively stated and was not expressly

reserved." Id. ¶ 17. Accordingly, the Spircoff court answered the certified question in the

negative, "finding that the holding in Peters[e]n does not bar an action by a third-party

beneficiary to retroactively enforce a provision of his or her parents' marital settlement

agreement related to payment of educational expenses where such payment of such expenses was

not expressly reserved for future consideration by the trial court in the initial proceedings." Id. ¶

23.

¶ 19   Joseph contends the discussion of Petersen in Spircoff, particularly the comparison of the

marital settlement agreements, was dictum outside the scope of the question certified in Spircoff.

See Walker v. Ware, 2013 IL App (1st) 122364, ¶ 15 (quoting Apollo Real Estate Investment

Fund, IV, L.P. v. Gelber, 398 Ill. App. 3d 773, 778 (2009)); Spircoff, 2011 IL App (1st) 103189,

¶ 8. Our supreme court distinguishes between judicial dictum and obiter dictum. See Cates v.

Cates, 156 Ill. 2d 76, 80 (1993). Obiter dicta, even of the supreme court, are not binding

authority, although they may be persuasive. Id. An expression of opinion upon a point in a case

argued by counsel and deliberately passed upon by the court, however, is a judicial dictum

entitled to great weight and should be followed unless found to be erroneous. Id.

¶ 20   A review of the decision in Spircoff discloses that the comparison of the marital

settlement agreements may not have been necessary to answer the certified question. Moreover,

the decision in Spircoff does not indicate whether the application of Petersen was argued by



                                                  9
1-14-2619


counsel or merely assumed by the terms of the certified question. Nevertheless, it is notable that

the appellate court's decision was based on the distinction between the enforcement of a marital

settlement agreement and an action to modify a section 513 order. Spircoff, 2011 IL App (1st)
103189, ¶ 21.

¶ 21   Even assuming the Spircoff court's comparison of the marital settlement agreements was

obiter dictum, this court found Spircoff to be persuasive authority in an appeal not involving a

certified question. In re Marriage of Koenig, 2012 IL App (2d) 110503. In Koenig, the marital

settlement agreement incorporated into the 1993 judgment of dissolution provided: " '[t]he

Husband and Wife shall pay for university, college or post-graduate school education for [their

daughter] herein based on their respective financial abilities and resources at said time.' " Id. ¶ 5.

In 2010, the wife filed a petition for contribution, seeking reimbursement for educational

expenses that she had paid on behalf of her daughter. Id. ¶ 6. The circuit court, citing Petersen,

granted the husband's motion for summary judgment. Id. ¶ 7.

¶ 22   On appeal, the Koenig court reversed the judgment of the circuit court. Id. ¶ 17. The

appellate court noted that the case was factually more similar to Spircoff and was distinguishable

from Petersen. Id. The court observed:

       “[T]he parties' settlement agreement, which was incorporated into the judgment

       for dissolution, contained neither a reservation clause on the issue of college and

       postgraduate expenses nor any reference to section 513; rather, it affirmatively

       assigned responsibility to both parties for [their daughter's] college and

       postgraduate expenses, and therefore any order entered pursuant to [the wife's]

       petition would not ‘adjust, change or alter’ this obligation as set forth in the

       settlement agreement's plain language. [Citation.] As noted in Spircoff, it is



                                                 10
1-14-2619


       inconsequential that the settlement agreement did not set a dollar amount or some

       basis for determining contributions, since contributions could always be settled by

       the trial court." Id. ¶ 17.

Accordingly, the Koenig court held that the wife was "not barred from retroactively seeking to

enforce the provision of the settlement agreement" providing for the parties' obligations for their

daughter's college expenses. (Emphasis added.) Id.

¶ 23   In this case, section 6.1 of the agreement refers to section 513 of the Act, but this

reference is not determinative of the issue on appeal. The marital settlement agreement in

Spircoff also referred to section 513 of the Act. Spircoff, 2011 IL App (1st) 103189, ¶ 6. We are

obliged to read the agreement of the parties as a whole. Holderrieth, 181 Ill. App. 3d at 202.

The agreement incorporated into the judgment of dissolution in this matter not only expressly

imposed the obligation to pay on both parties, but also provided that any disagreement over the

respective shares to be paid would be submitted to a court of competent jurisdiction upon proper

notice and petition. Reading section 6.1 of the agreement as a whole, we conclude both parties

agreed to pay the educational expenses and that any disagreement regarding the scope of the

parties' respective obligations could be submitted for judicial determination.

¶ 24   The language of the agreement in this case, similar to the marital settlement agreements

in Spircoff and Koenig, expressly obligated the parties to pay for a trade school, vocational

school, college or university education for the children of the parties. Koenig, 2012 IL App (2d)
110503, ¶ 17; Spircoff, 2011 IL App (1st) 103189, ¶ 17. The language of the agreement is thus

similarly distinguishable from the express judicial reservation of the issue of the parties'

obligation presented in Petersen. See Petersen, 2011 IL 110984, ¶ 4. 2 "[I]t is inconsequential



       2
           The language of the agreement in this appeal is also distinguishable from the terms of
                                                 11
1-14-2619


that the settlement agreement did not set a dollar amount or some basis for determining

contributions, since contributions could always be settled by the trial court." Koenig, 2012 IL

App (2d) 110503, ¶ 17; see Spircoff, 2011 IL App (1st) 103189, ¶ 17.

¶ 25   Lastly, Joseph cites a number of cases addressing the jurisdiction of the appellate court.

See, e.g., In re Marriage of Iqbal, 2014 IL App (2d) 131306, ¶ 19 (order reserving maintenance

for unstated length of time was the "equivalent" to setting the amount of maintenance at zero

until further order of court and was immediately enforceable and appealable); In re Marriage of

Jensen, 2013 IL App (4th) 120355, ¶ 44 (circuit court's reservation of maintenance for a short

period of time demonstrated a lack of finality in the court's resolution of the issue); In re

Marriage of Susman, 2012 IL App (1st) 112068, ¶¶ 13-16 (and cases cited therein) (a dissolution

judgment is not final for purposes of appeal until all the ancillary issues have been resolved).

These cases involved the reservation of various issues for later determination by the circuit court,

whereas this case does not, for the reasons already stated. Moreover, Joseph fails to explain why

the jurisdictional question of whether a judgment was immediately enforceable would be

determinative or persuasive in an interlocutory appeal Joseph sought pursuant to Rule 308.

¶ 26   Insofar as Joseph's citation of Jensen and Susman is intended to argue the judgment for

dissolution was not final and appealable, it is instructive to discuss In re Marriage of Chee, 2011
IL App (1st) 102797, which Joseph's brief cited in passing without discussion. In Chee, the

the dissolution decree at issue in In re Support of Pearson, 111 Ill. 2d 545 (1986), which merely
provided that " 'either party may file an appropriate petition seeking financial contribution' " for
college expenses pursuant to section 513, without expressly stating that either party was
obligated to pay such expenses in the first instance. Id. at 547. The Pearson court observed the
clause at issue was "clearly not an express agreement obligating either party to pay specific
expenses. The clause does no more than to reserve until a later date the question of educational
expenses under section 513." Id. at 551. Joseph additionally cited Nerini v. Nerini, 140 Ill. App.
3d 848 (1986), in which no support was ordered in the first instance. The Nerini court also
specifically declined to consider the applicability of section 513 of the Act. Id. at 856.


                                                  12
1-14-2619


petitioner filed for dissolution of marriage on December 4, 2008. Id. ¶ 2. The respondent,

however, answered that their marriage was never legally valid because he was married to another

two months before the parties' marriage and that the bigamous marriage to petitioner should be

declared null and void. Id. The petitioner then filed a motion for summary judgment requesting

that the court either dissolve the marriage or declare it void, but hold respondent responsible for

one-third of all past, current, and future educational expenses of the children pursuant to section

513(a)(2) of the Act (750 ILCS 5/513(a)(2) (West 2008)). Chee, 2011 IL App (1st) 102797, ¶ 3.

The trial court subsequently voided the marriage on May 5, 2010, but retained jurisdiction over

the petition, children and respondent under section 513(a) (750 ILCS 5/513(a) (West 2008)).

Chee, 2011 IL App (1st) 102797, ¶ 3. On June 1, 2010, petitioner filed a second petition,

entitled " 'Petition for Section 513 College Support' " and again requested one-third of the

children's college expenses. Id. ¶ 4. The parties' son had graduated in May 2008, prior to the

filing of the petition for dissolution of marriage, and their daughter graduated in May 2009,

while the petition was pending. Id. The respondent filed a motion to dismiss, contending that

the Act should be construed as depriving the trial court of authority to adjudicate educational

expenses as soon as each child graduated from college, and the trial court granted the motion. Id.

¶ 5.

¶ 27   On appeal, the Chee court noted that the appellate court decision in Petersen did not

preclude adjudication of the petition for educational costs, because unlike Petersen, where the

petition was filed eight years after final judgment in the dissolution case, no final judgment had

been entered in the pending case. 3 Id. ¶ 17. Additionally, the court noted that while the



       3
         The appellate court decision in Petersen held the petition for allocation of college
expenses in that case was in the nature of a modification of child support under section 510 of
the Act and the trial court thus erred when it ordered payment of college expenses that predate
                                                 13
1-14-2619


children's college expenses slightly predated the petition for dissolution, they could have

properly been considered during the pendency of the suit contemporaneously with other ancillary

issues. Id.

¶ 28   In this case, to the extent Joseph suggests the judgment of dissolution was not final and

appealable, Petersen does not preclude the enforcement of the agreement in this case. See id.

Joseph, however, also cites Iqbal, in which this court determined an order reserving maintenance

for unstated length of time was the "equivalent" to setting the amount of maintenance at zero

until further order of court and therefore was immediately enforceable and appealable. Iqbal,

2014 IL App (2d) 131306, ¶ 19. In Iqbal, the trial court stated that although the children

required additional child support and the mother deserved maintenance, the father's low income

prevented the trial court from ordering higher support payments. Id. ¶ 11. The appellate court's

characterization of the order entered in Iqbal thus may have been accurate, but it is inapplicable

in this case, where the trial court has not reached the point of allocating the educational expenses

pursuant to Renee's petition.

¶ 29   In short, the parties entered into a settlement agreement obligating them to pay for a trade

school, vocational school, college or university education for their children, with the extent of

the parties' obligation to be based upon their then respective financial conditions. The parties

also agreed that any dispute over the ultimate scope of the parties' obligation was subject to a

judicial resolution upon a proper petition and notice. Renee petitioned the circuit court for a

resolution of such a dispute. Renee is thus seeking to enforce the settlement agreement

incorporated in the judgment for dissolution and has not sought to alter the obligations to which

Joseph agreed (i.e., to pay based upon the parties' then respective financial conditions and to


the notice of filing as provided in section 510(a). Petersen v. Petersen, 403 Ill. App. 3d 839, 846
(2010), aff'd in part & rev'd in part sub nom. In re Marriage of Petersen, 2011 IL 110984.
                                                 14
1-14-2619


submit any disagreement for adjudication). Under such circumstances, the holding in Petersen,

2011 IL 110984, does not preclude the circuit court from ordering a parent to reimburse the other

parent for college expenses allegedly paid prior to the date the petition is filed, even where the

parties' judgment for dissolution does not order a specific dollar amount or percentage to be paid

but leaves the amount to be determined at a later date. See Koenig, 2012 IL App (2d) 110503,

¶ 17; Spircoff, 2011 IL App (1st) 103189, ¶ 17; Holderrieth, 181 Ill. App. 3d at 207.

¶ 30                                      CONCLUSION

¶ 31   Certified question answered in the negative.




                                                 15